                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                        )         CASE NO. 1:18-CR-281
                                                 )
                                                 )
                           PLAINTIFF,            )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         MEMORANDUM OPINION AND
                                                 )         ORDER
CHARLES ROGERS,                                  )
                                                 )
                                                 )
                           DEFENDANT.            )

        Defendant Charles Rogers (“Rogers”) moves for the disclosure of all grand jury

transcripts. (Doc. No. 80.) In support, he represents that he “feels that irregularities or

inconsistencies in the evidence presented to the grand jury in his case will be found if the

proceedings are transcribed and made available to him.” (Id. at 1075.) In addition, Rogers’s

counsel indicates that Rogers “feels that he may be able to use grand jury information to defend

himself at trial.” (Id.)

        A party seeking disclosure of grand jury material under Rule 6(e) of the Federal Rules of

Criminal Procedure must demonstrate a particularized need. See Douglas Oil Co. v. Petrol Stops

Northwest, 441 U.S. 211, 228, 99 S. Ct. 1667, 60 L.Ed.2d 156 (1979). To meet the particularized

need standard, a party must establish that: (1) the material sought is necessary to avoid a possible

injustice in another judicial proceeding; (2) the need for disclosure outweighs the need for

continued secrecy; and (3) the request is structured narrowly to cover only the material needed.

See id. at 222. The district court has considerable discretion in determining whether to require
disclosure of grand jury proceedings. See id. at 223; In re Antitrust Grand Jury, 805 F.2d 155,

161 (6th Cir.1986) (same).

       Rogers offers nothing more than general representations that the transcripts may contain

relevant and/or exculpatory evidence. This generalized request is insufficient to establish a

particularized need for the transcripts. See, e.g., United States v. Miramontez, 995 F.2d 56, 59–60

(5th Cir.1993) (finding that particularized need was not shown because request was general and

did not specify which portions of proceedings should be disclosed); United States v. Azad, 809

F.2d 291, 294–95 (6th Cir.1986) (holding that particularized need was not shown when request

for wide-ranging search to bolster unsubstantiated claim of prosecutorial misconduct was based

on prosecutor's “off-hand remarks”); cf. In re Grand Jury Proceedings, 838 F.2d 304, 308 (8th

Cir.1988) (finding the existence of a particularized need because plaintiff's case was significantly

hampered without grand jury materials, documents sought were generated independently of the

grand jury, the grand jury had long dissolved, and disclosure was carefully limited).

       Defendant Rogers’s request for grand jury transcripts is, therefore, DENIED.

       IT IS SO ORDERED.



Dated: June 18, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
